DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 01/25/2022 has been entered.  Claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5, 14-15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub 2009/0210268) hereinafter Fan in view of Gupta et al. (U.S. Pub 2016/0357608) hereinafter Gupta and further in view of Addala et al. (U.S. Pub 2011/0218925) hereinafter Addala.

Regarding claim 1, Fan teaches, a method for data processing, comprising:  
receiving, from a user device, a request defining a data modification process (Fan; as shown in figure 3, wherein plurality of action sets of changes 308a…308n and 312a..312n represents modification, addition or deletion to a record; paragraph 24);  3
Fan does not teach expressly,
generating an execution file based at least in part on the request (Gupta; as shown in figure 2 with a program with plurality of tasks; paragraph 48), wherein the execution file comprises a first subset of tasks of a set of tasks and a second subset of tasks of the set of tasks for performing the data modification process and defines an execution order for performing the first subset of tasks of the set of tasks and the second subset of tasks of the set of tasks; (Gupta; as shown in figure 2, program having a multiple tasks in a sequential order and two of the tasks exhibiting a data dependency and showing an assignment of an expandable, fractional sequence number to each of the tasks; paragraph 33, further, as shown in figure 2, each task 20 access dataset 21 (fig. 1), and data written on dataset by tasks 20 as shown in figure 2 (tasks to write in dataset 21 to update data such as add, delete or change); paragraph 45).
executing, for the execution file, the first subset of tasks of the set of tasks according to the execution order for performing the set of tasks (Gupta; each tasks given a sequential execution order and program execute; paragraph 50); 
Gupta teaches, a method for data processing, comprising:  
generating an execution file based at least in part on the request (Gupta; as shown in figure 2 with a program with plurality of tasks; paragraph 48), wherein the execution file comprises a first subset of tasks of a set of tasks and a second subset of tasks of the set of tasks for performing the data modification process and defines an execution order for performing the first subset of tasks of the set of tasks and the second subset of tasks of the set of tasks; (Gupta; as shown in figure 2, program having a multiple tasks in a sequential order and two of the tasks exhibiting a data dependency and showing an assignment of an expandable, fractional sequence number to each of the tasks; paragraph 33, further, as shown in figure 2, each task 20 access dataset 21 (fig. 1), and data written on dataset by tasks 20 as shown in figure 2 (tasks to write in dataset 21 to update data such as add, delete or change); paragraph 45).
executing, for the execution file, the first subset of tasks of the set of tasks according to the execution order for performing the set of tasks (Gupta; each tasks given a sequential execution order and program execute; paragraph 50); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Gupta’s technique of generating program with multiple tasks with execution order to modify generating an actions sets of change request to update record of Fan and Gupta. The motivation for doing so would have been to efficiently execute program tasks to improving processor utilization.

Fan and Gupta do not teach expressly,
updating the execution file based at least in part on executing the first subset of tasks, wherein the updating comprises modifying the second subset of tasks of the set of tasks; and 
executing, for the updated execution file, the modified second subset of tasks according to the execution order for performing the set of tasks.  
However, Addala teaches,
updating the execution file based at least in part on executing the first subset of tasks, wherein the updating comprises modifying the second subset of tasks of the set of tasks (Addala; as change request received, the orchestration system stops the original executable process and initiate new process in change mode which correlates to original executable process and after performing change request steps, its adjusting the steps of the original executable steps, such as user perform changes to the quantity of the carpet from five carpets to ten carpet, so changes perform to cancel the five carpet and new request of ten carpet and update shipment order with new quantity (user perform the changes in second subset task which correlates to the first subset of tasks); paragraphs 215 and 228); and  11
executing, for the updated execution file, the modified second subset of tasks according to the execution order for performing the set of tasks (Addala; as shown in figure 21, after perform the update to the compensation pattern which step of the execution process, at 2120, perform step of the executable process executed and change request received and based on the compensation pattern applied to the executable process (execute the change request to achieve the change result); paragraph 216). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Addala’s technique of perform the change request to original order and execute changed request to modify generating an actions sets of change request to update record, and generating program with multiple tasks with execution order of Fan and Gupta. The motivation for doing so would have been to efficiently adjust a portion of the order to improve business service.


Regarding claim 2, Fan, Gupta and Addala teaches all of the claim 1. Addala further teaches,
generating, on-the-fly for each task of the first subset of tasks and the modified 4second subset of tasks, a respective payload for each task indicating a data process and a 5system for performing the data process (Addala; dynamic delta attribute change delta corresponds to one or more lines from the original DOO (distributed order orchestration order), and delta attributes at either the header level, line level, or fulfillment line level have changed in the new DOO order, compared to the original DOO order (dynamically task of data changes compare with original order); paragraph 253).

Regarding claim 4, Fan, Gupta and Addala teaches all of the claim 2. Addala further teaches,
communicating with a plurality of systems based at least in part on a plurality 4of generated payloads corresponding to the first subset of tasks and the modified second 5subset of tasks (Addala; tasks to be performed for the executable process may include setting up a data structure with information and parameters that are needed to have external systems perform the tasks, further external interface translate and route the task to the external systems and different external systems processed the tasks and output results as date when a shipment is scheduled, a date when a good is shipped, etc.; paragraphs 88-90)

Regarding claim 5, Fan, Gupta and Addala teaches all of the claim 4. Fan further teaches,
receiving, from a first system of the plurality of systems, a dataset as an output 4of executing a first task of the first subset of tasks or the modified second subset of tasks (Fan; bulk request (as task) submit control allows user to submit bulk change request for execution which lead to a change in value (as user submit action set for execution, value change with the request submit); paragraph 24, further, as shown figure 2, allowing user to request for bulk change and order listing 214 reflect results of a bulk change; paragraph 22);  5
storing, in intermediate storage, the dataset (Fan; database server 106 which stores the bulk request data in bulk request data records 108; paragraph 17).
Further, Addala teaches,
transmitting, to a second system of the plurality of systems, the dataset from 7the intermediate storage for executing a second task of the first subset of tasks or the 8modified second subset of tasks (Addala; as shown in figure 11 wherein, receive a change request with new order captured which reference to original order (to process changes on new order, original order which was stored in database to acquire and make modification); paragraph 168, further, as change request received, the orchestration system stops the original executable process and initiate new process in change mode which correlates to original executable process and after performing change request steps, its adjusting the steps of the original executable steps, such as user perform changes to the quantity of the carpet from five carpets to ten carpet, so changes perform to cancel the five carpet and new request of ten carpet and update shipment order with new quantity (user perform the changes in second subset task which correlates to the first subset of tasks); paragraphs 215 and 228).

Regarding claim 14, Fan and Addala teaches all of the claim 4. Fan further teaches,
wherein the request is received based at least in 2part on a user selection, a data processing schedule, an execution trigger, or a combination 3thereof (Fan; user to submit a bulk request for execution which perform change in value of status (user submit task to bulk request and server receive the request to execute the command); paragraph 22)

Claim 15 is apparatus claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, the combination of Fan in view of Addala teaches a processor (Fan; fig. 7; computing device 700 includes one or more processors 702; paragraph 39); 3memory (Fan; fig. 7; memory 704l paragraph 39) coupled with the processor (Fan; fig. 7; processor 702; paragraph 39); and  4instructions stored in the memory and executable by the processor to cause the 5apparatus to:

Claims 16 and 18-19: they are method claims that corresponding to the method of claims 2, and 4-5 above.  Therefore they are rejected for the same reason as claims 2, and 4-5 above.

Claim 20 is a non-transitory computer-readable medium claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub 2009/0210268) hereinafter Fan in view of Gupta et al. (U.S. Pub 2016/0357608) hereinafter Gupta and further in view of Addala et al. (U.S. Pub 2011/0218925) hereinafter Addala as applied to claims 2 and 16 above, further in view of Chang et al. (US Pub 2003/0163507) hereinafter Chang.

Regarding claim 3, Fan, Gupta and Addala teaches all of the claim 2. Fan further teaches,
executing, for the execution file, the first task according to the execution order for 4performing the set of tasks (Addala; as shown in figure 21, after perform the update to the compensation pattern which step of the execution process, at 2120, perform step of the executable process executed and change request received and based on the compensation pattern applied to the executable process (execute the change request to achieve the change result); paragraph 216).
Fan, Gupta and Addala do not teach expressly,
generating a payload for the second task based at least in part on an output of 6the executed first task
However, Chang teaches,
generating a payload for the second task based at least in part on an output of 6the executed first task (Chang; fig. 1; The second task block 110 operates on the first task output data to generate second task output data, which is then passed back to the main routine 100 via the second control variable path 112 (first task output data as payload for second task and based on the first task output data, second task generated and second task output data passed to main routine); paragraph 20).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Chang’s technique of generating second task using first task output data to modify generating an actions sets of change request to update record, and generating program with multiple tasks with execution order, and perform the change request to original order and execute changed request of Fan, Gupta and Addala. The motivation for doing so would have been to efficiently incorporate former task to existing task to be improved processing to achieve desire results.


Claim 17 is apparatus claim that corresponding to method claim 3. Therefore, they are rejected for the same reason as claim 3 above.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub 2009/0210268) hereinafter Fan in view of Gupta et al. (U.S. Pub 2016/0357608) hereinafter Gupta and further in view of Addala et al. (U.S. Pub 2011/0218925) hereinafter Addala as applied to claim 2 above, further in view of Ganteaume et al. (US Pub 2019/0340033) hereinafter Ganteaume.

Regarding claim 6, Fan, Gupta and Addala teaches all of the claim 2. Fan and Addala do not teach expressly,
wherein the respective payload for each task 2comprises a respective JavaScript Object Notation file.
However, Ganteaume teaches,
wherein the respective payload for each task 2comprises a respective JavaScript Object Notation file (Ganteaume; configuration component receives JSON files containing data describing how resources created and tasks assigned (JSON file contains different task); paragraph 52).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Ganteaume’s technique of using JSON to create tasks to modify generating an actions sets of change request to update record, and generating program with multiple tasks with execution order, and perform the change request to original order and execute changed request of Fan, Gupta and Addala. The motivation for doing so would have been to efficiently using the created task to improve performance of the system for quickly execute task.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Gupta et al. (U.S. Pub 2016/0357608) hereinafter Gupta and further in view of Addala et al. (U.S. Pub 2011/0218925) hereinafter Addala as applied to claim 1 above, further in view of Sakai et al. (US Pub 2012/0113135) hereinafter Sakai.

Regarding claim 7, Fan, Gupta and Addala teaches all of the claim 1. Fan, Gupta and Addala do not teach expressly,
receiving, from the user device, an abort command for the data modification 3process; and  4
aborting execution of the execution file in response to the abort command, 5wherein a third subset of tasks of the set of tasks is unexecuted based at least in part on the 6aborted execution.
However, Sakai teaches,
receiving, from the user device, an abort command for the data modification 3process (Sakai; user action to changing the imaged image displayed on the display screen and user cancel execution of the processing corresponding to the action at the device by stopping his/her own action (user stopping task of changing image by stopping command); paragraph 103); and  4
aborting execution of the execution file in response to the abort command, 5wherein a third subset of tasks of the set of tasks is unexecuted based at least in part on the 6aborted execution (Sakai; user cancel execution by stopping his/her own action of changing image displayed on the screen (user execute a task of changing image and user action of changing an image was unexpected therefore user cancel the execution of changing an image); paragraph 103).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Sakai’s technique of cancel the execution of changing an image action to modify generating an actions sets of change request to update record, and generating program with multiple tasks with execution order, and perform the change request to original order and execute changed request of Fan, Gupta and Addala. The motivation for doing so would have been to prevent erroneous detection being executed and user convenience and operability improved.


Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub 2009/0210268) hereinafter Fan in view of Gupta et al. (U.S. Pub 2016/0357608) hereinafter Gupta and further in view of Addala et al. (U.S. Pub 2011/0218925) hereinafter Addala as applied to claim 1 above, and further in view of Triantos et al. (US Pub 2013/0124649) hereinafter Triantos.

Regarding claim 8, Fan, Gupta and Addala teaches all of the claim 1. Fan and Addala do not teach expressly,
sending, for display in a user interface of the user device, an indication of the 3data modification process and the set of tasks for performing the data modification process.
However, Triantos teaches,
sending, for display in a user interface of the user device, an indication of the 3data modification process and the set of tasks for performing the data modification process (Triantos; fig. 2; in operation 204 user of the client device modifies the current version of the content 110 and generate indication of the modification; paragraph 37, further, in operation 218, the modification display on the client device where user can accept or reject the modification; paragraph 43).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Triantos’s technique of displaying a content modification message on client device to modify generating an actions sets of change request to update record, and generating program with multiple tasks with execution order, and perform the change request to original order and execute changed request of Fan, Gupta and Addala. The motivation for doing so would have been to displaying alert message to efficiently incorporate correct modification to improve user operation.

Regarding claim 10, Fan, Gupta, Addala and Triantos teaches all of the claim 8. Fan further teaches,
identifying an error associated with executing a task of the first subset of tasks or the modified second subset of tasks (Fan; as shown in figure 6, at 604, customer service representative adjusting fields as appropriate (which cause the error) by selecting exception and request resubmitted; paragraph 33); and  Attorney Docket No. P155 (93056.0245)Salesforce Ref. No. A4612US4
sending, for display in the user interface of the user device, a notification 5indicating the error and the task of the first subset of tasks or the modified second subset of 6tasks (Fan; textual description of the faults display and review by the customer service representative and after adjusting a correct fields, resubmitted to processed bulk request (task); paragraph 33).

Regarding claim 11, Fan, Gupta, Addala and Triantos teaches all of the claim 8. Fan further teaches,
sending, for display in the user interface of the user device, a notification 3based at least in part on an output of executing the first subset of tasks, executing the 4modified second subset of tasks, or a combination thereof (Fan; bulk request (as task) submit control allows user to submit bulk change request for execution which lead to a change in value (user submit task); paragraph 24, further, textual description of the faults display that review by the customer service representative and after adjusting a correct fields, resubmitted to processed bulk request (task); paragraph 33)



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub 2009/0210268) hereinafter Fan in view of Gupta et al. (U.S. Pub 2016/0357608) hereinafter Gupta and further in view of Addala et al. (U.S. Pub 2011/0218925) hereinafter Addala and, further in view of Triantos et al. (US Pub 2013/0124649) hereinafter Triantos as applied to claim 8 above, and further in view of Proctor et al. (US Pub 2017/0139680) hereinafter Proctor.

Regarding claim 9, Fan, Gupta, Addala and Triantos teaches all of the claim 8. Fan, Gupta, Addala and Triantos do not teach expressly,
receiving, from the user device, a user input to the user interface for a third 3subset of tasks of the set of tasks;
further updating the execution file based at least in part on the user input, 5wherein the further updating comprises modifying the third subset of tasks; and  6
executing, for the further updated execution file, the modified third subset of 7tasks according to the order for performing the set of tasks
However Proctor teaches,
receiving, from the user device, a user input to the user interface for a third 3subset of tasks of the set of tasks (Proctor; fig. 4; at 410 receive input to selecting a task; paragraph 42);
further updating the execution file based at least in part on the user input, 5wherein the further updating comprises modifying the third subset of tasks (Proctor; fig. 4; at shown in figure 4, at 450, if endpoint needed to modify upon validity (determine that user correctly input endpoint), user make the modification at 460; paragraph 42); and  6
executing, for the further updated execution file, the modified third subset of 7tasks according to the order for performing the set of tasks (Proctor; execution of a task, whether local or remote, may result in a return code to determine success or failure. A task results page or data structure may be used to indicate the result (executed task show the results if user correctly input the task as entering an endpoint value); paragraph 39).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Proctor’s technique of input task and modify task to display indication of success to modify generating an actions sets of change request to update record, and generating program with multiple tasks with execution order, and perform the change request to original order and execute changed request, and displaying a content modification message on client device of Fan, Addala and Triantos. The motivation for doing so would have been to enable user to efficiently and quickly interact with the task management.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub 2009/0210268) hereinafter Fan in view of Gupta et al. (U.S. Pub 2016/0357608) hereinafter Gupta and further in view of Addala et al. (U.S. Pub 2011/0218925) hereinafter Addala as applied to claim 1 above, and further in view of Crabtree et al. (US Pub 2018/0295154) hereinafter Crabtree.

Regarding claim 12, Fan, Gupta and Addala teaches all of the claim 1. Fan, Gupta and Addala do not teach expressly,
hosting a plurality of data pipeline managers; and  3
identifying that the request corresponds to a data pipeline manager of the 4plurality of data pipeline managers, wherein the execution file is generated by the data 5pipeline manager based at least in part on the request and processing logic for the data 6pipeline manager.
However, Crabtree teaches,
hosting a plurality of data pipeline managers (Crabtree; as shown in figure 5, system include pipeline manager 511a-b; paragraph 72); and  3
identifying that the request corresponds to a data pipeline manager of the 4plurality of data pipeline managers, wherein the execution file is generated by the data 5pipeline manager based at least in part on the request and processing logic for the data 6pipeline manager (Crabtree; pipeline manager 511a-b handle individual tasks and provide output service, pipeline manager controls and direct operation of any actors 512 a-d, also, pipeline coordinate streaming data by process data by accessing data and forwarding data (as pipeline manager receive request to acquire streaming data, pipeline manager generate process (file) to request data); paragraph 72).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Crabtree’s technique of pipeline manager generating process to retrieve data to modify generating an actions sets of change request to update record, and generating program with multiple tasks with execution order, and perform the change request to original order and execute changed request of Fan, Gupta and Addala. The motivation for doing so would have been to efficiently perform operation to acquire data quickly and securely.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub 2009/0210268) hereinafter Fan in view of Gupta et al. (U.S. Pub 2016/0357608) hereinafter Gupta and further in view of Addala et al. (U.S. Pub 2011/0218925) hereinafter Addala as applied to claim 1 above, and further in view of Breedvelt-Schouten et al. (US Pub 2020/0233542) hereinafter Breedvelt.

Regarding claim 13, Fan, Gupta and Addala teaches all of the claim 1. Fan, Gupta and Addala do not teach expressly,
wherein the data modification process 2comprises one or more filter operations, one or more join operations, one or more grouping 3operations, one or more sorting operations, one or more format conversion operations, one or 4more validation operations, or a combination thereof.
However, Crabtree teaches,
wherein the data modification process 2comprises one or more filter operations, one or more join operations, one or more grouping 3operations, one or more sorting operations, one or more format conversion operations, one or 4more validation operations, or a combination thereof (Breedvelt; manager system record in a change request record function specifying data specifying function, e.g., filter function, sort functions; paragraph 97).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Breedvelt’s technique of change record request using filter or sort functions to modify generating an actions sets of change request to update record, and generating program with multiple tasks with execution order, and perform the change request to original order and execute changed request of Fan, Gupta and Addala. The motivation for doing so would have been to efficiently interact with data using different functions to obtain desire data quickly.


Response to Arguments

In the remarks, page 9, an, Addala, Chang, Addala, Ganteaume, Sakai, Triantos, Proctor, Crabtree, and Breedvelt-Schouten-alone or in any combination-do not teach or suggest "the execution file . ..defines an execution order for performing the first subset of tasks of the set of tasks and the second subset of tasks of he set of tasks," as recited in amended independent claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Katz et al. (US 2014/0351818 A1) teaches multiple tasks shows order of execution and execute to perform specific tasks ([0022-0023; 9941; figure 3B]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143



/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143